SIBLEY, Circuit Judge
(dissenting).
We have just decided the case of Aetna Casualty and Surety Co. v. Rhine, 152 F. 2d 370, in which Texas Employers’ Ins. Ass’n v. Roberts, 135 Tex. 123, 139 S.W.2d 80, was examined and applied, along with other Texas cases. This present case is not one in which the injured employee was able to continue at work and lost no wages and was “justified in believing his injury was trivial and would not disable him”. He was disabled and unable to work from the day he was hurt and has never worked a day since. The statute gives compensation for temporary as well as permanent incapacity to work. Hathaway knew at all times after the thirteen weeks for which he was paid compensation that he was still unable to work and was not working, and therefore had a claim. The mere hope, though as he says encouraged by his dead doctor, that he would eventually become able to work is no cause at all for not filing the claim he knew he had when the six months from the date of injury was about to expire. Whether compensation should be for temporary or permanent incapacity is to be determined when the claim is heard.